Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

  DAVID KELLY and DEANDRE MORGAN,*
                                           *
         PLAINTIFFS,                       *
                                           *
  VS.                                      *           CASE NO.: 9:19cv80656
                                           *
  NO PRESSURE ROOF CLEANING LLC, *
  A Florida Limited Liability Company, and *
  PAUL B. GUITARD, an individual,          *
         DEFENDANTS.                       *

                                           COMPLAINT
                                       {Jury Trial Demanded}

          Plaintiffs, DAVID KELLY and DEANDRE MORGAN, bring this action against

  Defendants, NO PRESSURE ROOF CLEANING LLC (hereinafter “NO PRESSURE”) and

  PAUL B. GUITARD, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

  seq. and Florida state law and allege as follows:

  1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.      At all times material hereto, Plaintiffs, DAVID KELLY and DEANDRE MORGAN,

  were residents of the State of Florida and “employees” of Defendants as defined by the FLSA.

  3.      At all times material hereto, Plaintiffs, DAVID KELLY and DEANDRE MORGAN,

  engaged in interstate commerce on a regular and recurring basis, within the meaning of the

  FLSA.

  4.      At all times material hereto, Defendant, NO PRESSURE, was a Florida corporation with

  its principle place of business in South Florida, engaged in interstate commerce by providing

  roof and pressure cleaning services, was the “employer” of the Plaintiffs as that term is defined

  by the FLSA and Florida law, and has annual gross sales or business volume of $500,000 or

  more.


                                                                                                      1
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 9



  5.      Defendant PAUL B. GUITARD was, and now is, the managing agent, director or owner

  of Defendant, NO PRESSURE, and said Defendant acted and acts directly in the interests of the

  Defendant, NO PRESSURE, in relation to said co-Defendant’s employees. Defendant effectively

  dominates Defendant NO PRESSURE administratively or otherwise acts, or has the power to

  act, on behalf of the corporation vis-à-vis its employees and had the authority to direct and

  control the work of others by setting hours, assigning work to employees, setting wages and

  hiring, firing and suspending employees. Thus, Defendant PAUL B. GUITARD was and is an

  “employer” of the Plaintiffs within the meaning of 29 U.S.C. § 203(d). PAUL B. GUITARD

  resides in Palm Beach County, is over the age of 18 and is otherwise sui juris.

  6.     This Court has supplemental jurisdiction over Plaintiff DEANDRE MORGAN’s state

  law claim pursuant to 28 U.S.C. § 1367, because this claim is related to and forms a part of the

  same case or controversy as Plaintiff DEANDRE MORGAN’s federal claims.

                                               FACTS

  7.     In justifiable reliance upon the Defendants’ representations and promises, Plaintiffs

  accepted employment and began working for Defendants as roof cleaners.

  8.     As part of Plaintiffs’ employment, they were required to come to the Defendants’ office

  between 6:30 AM and 8:30 AM and would be assigned to a truck. Plaintiffs would then drive to

  job sites to clean roofs, fix landscaping, and pressure clean houses and driveways. Plaintiffs

  would return the truck to the Defendants before heading home for the night usually after 6 or 7

  PM.

  9.     During Plaintiffs’ employment, Defendants did not pay the full and proper overtime wage

  of 1.5 times their regular rates for all hours worked over 40 each week.




                                                                                                     2
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 9



  10.      Defendants have knowingly and willfully refused to pay Plaintiffs all their legally entitled

  wages.

  11.      The records, if any, concerning the date ranges of the Plaintiffs’ employment, the number

  of hours Plaintiffs actually worked, and the compensation actually paid to Plaintiffs are in the

  possession and/or control of Defendants; however, Plaintiffs have attached statements of claims

  as Exhibit A and Exhibit B to provide initial estimates of their damages. These amounts may

  change as Plaintiffs engage in the discovery process.

                                 PLAINTIFF DAVID KELLY FACTS

  12.      Plaintiff DAVID KELLY worked for the Defendants from October 1, 2017 through April

  2018. Plaintiff DAVID KELLY was employed by the Defendants for approximately 30 weeks.

  13.      Plaintiff DAVID KELLY was paid a base wage of $12.00 an hour.

  14.      Plaintiff DAVID KELLY worked an average of 65 hours a week for which he should

  have been paid an hourly overtime rate of $18 an hour ($12 x 1.5 = $18). Plaintiff DAVID

  KELLY often worked Monday through Saturday and sometimes worked on Sundays.

  15.      Under the direction of the Defendants, Plaintiff DAVID KELLY would keep track of his

  time on the Defendants’ time card system clocking in and out when he arrived for work and

  when he left.

  16.      When Plaintiff DAVID KELLY’s time card approached 40 hours, the Defendants would

  pay him for those hours at $12.00 an hour for a weekly base pay of $480.00 (40 hours x $12.00 =

  $480.00).

  17.      The Defendants then provided Plaintiff DAVID KELLY with a new time card to record

  his hours for the rest of the pay period.




                                                                                                     3
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 9



  18.    One time card would contain his base time under 40 hours and a second card would

  contain his hours in excess of the first time card and any overtime hours he worked.

  19.    At the end of the workweek, the Defendants would pay Plaintiff DAVID KELLY $12.00

  an hour for the hours he worked in excess of 40 hours. They would pay him based on the time

  kept on the second time card.

  20.    The Defendants willfully refused to pay the additional $6.00 an hour Plaintiff DAVID

  KELLY was owed so that his overtime compensation would be the proper overtime rate of

  $18.00 an hour and not $12.00, which was his straight time pay.

  21.    Defendants destroyed, usually by shredding, the second time card after Plaintiff DAVID

  KELLY was paid.

  22.    This willful scheme to evade overtime pay resulted in Plaintiff DAVID KELLY regularly

  not being paid an average of $150.00 a week in overtime ($6.00 x 25 hours of overtime =

  $150.00). Plaintiff DAVID KELLY is presently owed approximately $4,500.00 in overtime pay

  (30 weeks x $150.00 = $4,500.00).

                            PLAINTIFF DEANDRE MORGAN FACTS

  23.    Plaintiff DEANDRE MORGAN worked for the Defendants from December 3, 2017

  through December 3, 2018.

  24.    From December 3, 2017, to approximately July 2, 2018, Plaintiff DEANDRE MORGAN

  was paid an hourly rate of $15.00 an hour. In July 2018, a commission-based pay system was

  initiated by Defendants and that was how Plaintiff DEANDRE MORGAN was paid from July

  2018 until he stopped working for the Defendants.

  25.    While working for the Defendants, Plaintiff DEANDRE MORGAN worked an average

  of 65 hours a week for which he should have been paid an hourly overtime rate of $22.50 an




                                                                                                  4
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 5 of 9



  hour ($15 x 1.5 = $22.50). Plaintiff DEANDRE MORGAN often worked Monday through

  Saturday and sometimes worked on Sundays.

  26.    Under the direction of the Defendants, Plaintiff DEANDRE MORGAN would keep track

  of his time on the Defendants’ time card system.

  27.    When Plaintiff DEANDRE MORGAN’s time card approached 40 hours, the Defendants

  would pay Plaintiff DEANDRE MORGAN for those hours at $15.00 per hour for an

  approximate weekly base pay of $600.00 (40 hours x $15.00 = $600.00).

  28.    The Defendants would then provide Plaintiff DEANDRE MORGAN with a new time

  card to record his hours for the rest of that workweek.

  29.    One time card would contain Plaintiff DEANDRE MORGAN’s base hours and a second

  card would contain his hours in excess of the first time card and any overtime hours he worked.

  30.    At the end of the workweek, the Defendants would pay Plaintiff DEANDRE MORGAN

  $15.00 an hour for the hours he worked in excess of 40 hours recorded on the second time card.

  31.    The second time card was destroyed, usually by shredding.

  32.    The Defendants willfully refused to pay the additional $7.50 ($22.50 – $15 = $7.50) per

  hour that Plaintiff DEANDRE MORGAN was owed for the time he worked in excess of 40

  hours. This willful scheme to evade overtime pay resulted in Plaintiff DEANDRE MORGAN

  regularly not being paid an average of $187.50 a week in overtime ($7.50 x 25 hours of overtime

  = $187.50). Plaintiff DEANDRE MORGAN is presently owed approximately $5,625.00 in

  overtime pay (30 weeks x $187.50 = $5,625.00).

  33.    Starting about July 1, 2018, the Defendants stopped paying Plaintiff DEANDRE

  MORGAN an hourly wage and started paying him via a commission system.




                                                                                                    5
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 6 of 9



  34.     The Defendants told Plaintiff DEANDRE MORGAN he would be paid either a 5% or a

  10% commission for the jobs he completed in any given workweek.

  35.     The Defendants routinely failed to pay the full commissions. See Exhibit B.

  36.     The Defendants also stopped paying Plaintiff DEANDRE MORGAN any overtime

  wages for the work he performed in excess of 40 hours a pay period. See Exhibit B.

  37.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  38.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  39.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-38 above as if

  set forth herein in full.

  40.     Plaintiffs allege this action pursuant to the FLSA that Plaintiffs are entitled to (i) time-

  and-a-half overtime pay; and (ii) liquidated damages.

  41.     Plaintiffs seek recovery of damages as referenced above and further seek interest, costs,

  and attorney’s fees pursuant to the applicable provisions of the FLSA.

  42.     See attached Statements of Claim, Exhibit A and Exhibit B, for the amounts of overtime

  owed to each Plaintiff.

  43.     All Defendants acted willfully in refusing to pay the required wages.

          WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and severally,

  plus costs, liquidated damages, reasonable attorneys’ fees, pre and post judgment interest, and

  such other remedy as the Court deems just and appropriate.




                                                                                                         6
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 7 of 9



                                          COUNT II
                                   CLAIM FOR UNPAID WAGES
                                   DEFENDANT NO PRESSURE

  44.      Plaintiff DEANDRE MORGAN realleges and incorporate the allegations set forth in

  paragraphs 1-11 and 23-38 above as if set forth herein in full.

  45.      Plaintiff DEANDRE MORGAN is owed approximately $5,884.97 for commissions

  earned but not paid.

  46.      Plaintiff DEANDRE MORGAN demanded payment of these unpaid wages from the

  Defendant NO PRESSURE; however, the Defendant NO PRESSURE failed and continues to

  refuse to pay DEANDRE MORGAN his unpaid wages.

  47.      As a result of Defendant NO PRESSURE’s actions, Plaintiff DEANDRE MORGAN has

  been damaged.

           WHEREFORE, pursuant to Fla. Stat. § 448.08, Plaintiff DEANDRE MORGAN

  respectfully demands judgment against Defendant NO PRESSURE plus costs, reasonable

  attorneys’ fees, pre and post judgment interest, and such other remedy as the Court deems just

  and appropriate.

                                        COUNT III
                             FAILURE TO KEEP PROPER RECORDS
                                     ALL DEFENDANTS

        48. Plaintiffs DEANDRE MORGAN and DAVID KELLY reallege and incorporate the

  allegations set forth in paragraphs 1-38 above as if set forth herein in full.

        49. Defendants kept two sets of time cards from about October 2017 to July 2018.

        50. Defendants would pay Plaintiffs for work done on the first time card with a check.

        51. Defendants would pay Plaintiffs for work done on the second time card in cash for the

  rest of the workweek.




                                                                                                    7
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 8 of 9



       52. The Defendant was required to keep these time cards pursuant to 29 C.F.R. § 516.2.

       53. Defendant willfully, and routinely, destroyed the time cards that recorded the overtime

  hours worked by the Plaintiffs in a workweek.

       54. The destruction of the second time card is a willful violation of the FLSA record keeping

  requirements. This destruction alone is evidence of a willful violation of the overtime provisions

  of the FLSA and should subject the Defendants to liquidated damages for any overtime wages

  owed to the Plaintiffs in this case.

       55. From July 2018 to December 2018, Plaintiff DEANDRE MORGAN was paid pursuant to

  a commission wage system for jobs he completed for Defendant.

       56. Defendant failed to keep records of the jobs completed by DEANDRE MORGAN, the

  amount of commissions owed as well as the number of hours he worked in a given workweek in

  excess of 40 hours.

       57. The failure to keep such records is a willful violation of the Defendants’ obligations

  under 29 C.F.R. § 516.2.

          WHEREFORE, Plaintiffs respectfully demand that this Court find the Defendants

  willfully violated the record keeping requirements of the FLSA and order such other remedy as

  the Court deems just and appropriate.



                                         PRAYER FOR RELIEF


  WHEREFORE, Plaintiffs pray:


  1.      That this Court issues proper process requiring the Defendants to answer this Complaint;


  2.      That this Court empanel a jury to try all issues triable;



                                                                                                     8
Case 9:19-cv-80656-DMM Document 1 Entered on FLSD Docket 05/16/2019 Page 9 of 9



  3.     The Court rule that the Defendants willfully violated the records keeping requirements of

  the FLSA.


  4.     That this Court enter judgment in favor of Plaintiffs against the Defendants, jointly and

  severally, plus costs, liquidated damages, reasonable attorneys’ fees, pre and post judgment

  interest, and such other remedies as the Court deems just and appropriate on Plaintiffs’ overtime

  claims; and


  5.     That this Court enter judgment in favor of Plaintiff DEANDRE MORGAN against the

  Defendant NO PRESSURE for his unpaid wages, plus costs, reasonable attorneys’ fees pursuant

  to Fla. Stat. § 448.08, pre and post judgment interest, and such other remedies as the Court

  deems just and appropriate on Plaintiff DEANDRE MORGAN’s wage claim.


  Dated: May 16, 2019


                                               Respectfully submitted,


                                                /s/ Jared Dokovna________________
                                               Jared Dokovna, Esq.
                                               Fla Bar. No. 833371
                                               The Dokovna Firm
                                               Attorney for Plaintiffs
                                               6231 PGA Blvd, Ste 104-242
                                               Palm Beach Gardens, Florida 33418
                                               Phone:         786-220-1665
                                               Facsimile:     305-397-1271
                                               E-mail:        jared@dokovna.com




                                                                                                     9
